NOT RECOMMENDED FOR PUBLICATION
                                File Name: 11a0832n.06

                                            No. 10-3562                                    FILED
                                                                                      Dec 12, 2011
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                        LEONARD GREEN, Clerk


CORPORATE COMMUNICATION                           )
SERVICES OF DAYTON LLC.,                          )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
MCI COMMUNICATIONS SERVICES                       )   SOUTHERN DISTRICT OF OHIO
INC. D/B/A VERIZON BUSINESS                       )
SERVICES,                                         )
                                                  )
       Defendant-Appellee.                        )


       Before: MARTIN and GIBBONS, Circuit Judges; and STEEH, District Judge*

       PER CURIAM. Plaintiff Corporate Communication Services of Dayton LLC appeals

the district court’s order denying its motion for partial summary judgment and granting in part

defendant MCI Communications Services Inc.’s motion for summary judgment. Plaintiff also

appeals the district court’s pre-trial order excluding plaintiff’s expert witness and precluding

plaintiff from conducting additional discovery, as well as the court’s exclusion of testimony

about damages offered by plaintiff at trial, and the granting of defendant’s motion for judgment

as a matter of law. Plaintiff brought this case against defendant to recover commissions allegedly

due on sales made pursuant to the parties’ written agreements. In granting defendant partial

summary judgment, the district court held that the agreements unambiguously required plaintiff

       *
          The Honorable George Caram Steeh, United States District Court Judge for the Eastern
District of Michigan, sitting by designation.
to submit orders to be due a commission. Plaintiff admitted that it did not submit any orders on

behalf of the particular customer at issue.

       After hearing oral argument and reviewing the record, the parties’ briefs, and the

applicable law, this court determines that no jurisprudential purpose would be served by a panel

opinion and AFFIRMS the district court’s decision on these issues for the reasons well stated by

the Honorable Thomas M. Rose in his opinion and order issued November 9, 2009, as well as the

December 4, 2009 order granting defendant’s motion in limine, and the April 16, 2010 judgment

as a matter of law.




                                                2